DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Park (US 2008/0103009).
Regarding claim 1, Cox discloses a heat exchanger cooling system comprising: a heat exchanger (12) configured to dissipate heat of refrigerant configured to cool a vehicle engine (Col. 1, lines 26-47 and Col. 3, line 4-40: The heat exchanger is a conventional heat exchanger that is configured to cool an engine via a circulating refrigerant).  While Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the 
Edwards et al. teaches a cooling system comprising: a storage tank (705) in which liquid is stored (Paragraph 43), a passage (Annotated Figure 7) extending from the storage tank and branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7) at a branch portion provided in a middle of extension of the passage (Annotated Figure 7), the passage including a liquid discharge portion (730) provided on a distal end side of the first passage (Annotated Figure 7), a pump (715) configured to send the liquid into the passage from the storage tank (Annotated Figure 7), a first opening-closing valve (725) provided in the first passage and configured to open and close the first passage (Annotated Figure 7 and Paragraph 43: The first valve is inherently capable of being in open/closed states), a second opening-closing valve (745) provided in the second passage and configured to open and close the second passage (Annotated Figure 7 and Paragraph 43: The second valve is inherently capable of being in open/closed states), where the second opening-closing valve is a normally-closed valve (Paragraph 43: The second opening-closing valve is a pressure relief valve that is normally closed when fluid pressure is below a threshold), and a controlling portion configured to control an operation of the pump and control opening and closing of the first opening-closing valve and the second opening-closing valve (Paragraph 44: Not show, but a control panel is provided to permit activation, deactivation, and control of the system and system elements), where (claim 2) the second passage is routed so that the liquid flowing into the second passage is circulated back into the storage tank (Annotated Figure 7).  As a result it would have 
Further, while Cox as modified by Edwards discloses a second opening-closing valve that is in the form of a normally closed pressure relief valve as discussed above, Cox as modified by Edwards does not explicitly teach or disclose the second opening-closing valve as an electromagnetic valve.
Park teaches a system, comprising: an opening-closing valve (30), where the opening-closing valve is in the form of a normally closed pressure relief valve (Paragraph 27: The opening-closing valve is a pressure relief valve that is normally closed when fluid pressure is below a threshold), and where the opening-closing valve is an electromagnetic valve (Paragraph 27: The opening-closing valve is electrically actuated by solenoid).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the normally closed second opening-closing valve as disclosed by Cox as modified by Edwards in the form of a normally closed electromagnetic valve as taught by Park to improve system safety and versatility by enabling a controller to modify a setting of a pressure relief valve between a minimum pressure and a maximum pressure in response to changes in system operating parameters (Paragraph 27 of Park).

    PNG
    media_image1.png
    693
    769
    media_image1.png
    Greyscale

Claims 3, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Park (US 2008/0103009) and Bujsaim (US 2017/0219227).
Regarding claim 3, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  However, Cox as modified by Edwards et al. does not teach or disclose the branch portion is placed above the liquid discharge portion in a vertical direction.
Bujsaim teaches a cooling system comprising: a storage tank (145) in which liquid is stored (Paragraph 24), a passage (Annotated Figure 1 of Bujsalm) extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Bujsalm) and a second passage (Annotated Figure 1 of Bujsalm) at a branch portion 
Further, while Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the passage so as to face the heat exchanger (Figure 1), Cox does not teach or disclose a second passage extending upward from a branch portion in the vertical direction. 
Edwards et al. teaches a cooling system comprising: a storage tank (705), a passage (Annotated Figure 7) branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7), a liquid discharge portion (730), a pump (715), a first opening-closing valve (725), and a second opening-closing valve (745), where the second passage extends upward from the branch portion in the vertical direction (Annotated Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the passage as disclosed by Cox in the form of a passage having first and second branching passages 
Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image2.png
    680
    638
    media_image2.png
    Greyscale

Regarding claim 14, Cox discloses a heat exchanger cooling system comprising: a heat exchanger (12) configured to dissipate heat of refrigerant circulating through a vehicle engine (Col. 1, lines 26-47 and Col. 3, line 4-40: The heat exchanger is a conventional heat exchanger that is configured to cool an engine via a circulating 
Edwards et al. teaches a cooling system comprising: a storage tank (705) in which liquid is stored (Paragraph 43), a passage (Annotated Figure 7) extending from the storage tank and branching off into a first passage (Annotated Figure 7) and a second passage (Annotated Figure 7) at a branch portion provided in a middle of extension of the passage (Annotated Figure 7), the passage including a liquid discharge portion (730) provided on a distal end side of the first passage (Annotated Figure 7), a pump (715) configured to send the liquid into the passage from the storage tank (Annotated Figure 7), a first opening-closing valve (725) provided in the first passage and configured to open and close the first passage (Annotated Figure 7 and Paragraph 43: The first valve is inherently capable of being in open/closed states), a second opening-closing valve (745) provided in the second passage and configured to open and close the second passage (Annotated Figure 7 and Paragraph 43: The second valve is inherently capable of being in open/closed states), where the second opening-closing valve is a normally-closed valve (Paragraph 43: The second opening-closing valve is a pressure relief valve that is normally closed when fluid pressure is below a threshold), and a controlling portion configured to control an operation of the pump and control opening and closing of the first opening-closing valve and the second opening-closing valve (Paragraph 44: Not show, but a control panel is provided to permit claim 15) the second passage is routed so that the liquid flowing into the second passage is circulated back into the storage tank (Annotated Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the passage as disclosed by Cox in the form of a passage having first and second branching passages as taught by Edwards et al. to improve system safety by minimizing an occurrence of fluid overpressure within passages of the system (Paragraph 43 of Edwards et al.).
Further, while Cox as modified by Edwards discloses a second opening-closing valve that is in the form of a normally closed pressure relief valve as discussed above, Cox as modified by Edwards does not explicitly teach or disclose the second opening-closing valve as an electromagnetic valve.
Park teaches a system, comprising: an opening-closing valve (30), where the opening-closing valve is in the form of a normally closed pressure relief valve (Paragraph 27: The opening-closing valve is a pressure relief valve that is normally closed when fluid pressure is below a threshold), and where the opening-closing valve is an electromagnetic valve (Paragraph 27: The opening-closing valve is electrically actuated by solenoid).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the normally closed second opening-closing valve as disclosed by Cox as modified by Edwards in the form of a normally closed electromagnetic valve as taught by Park to improve system safety and versatility by enabling a controller to modify a setting of a pressure relief valve between 
Further, while Cox as modified by Edwards et al. discloses a heat exchanger cooling system having a liquid discharge portion and a storage tank, Cox as modified by Edwards et al. does not teach or disclose the liquid discharge portion as below the storage tank in a vertical direction.
Bujsaim teaches a cooling system comprising: a storage tank (145) in which liquid is stored (Paragraph 24), a passage (Annotated Figure 1 of Bujsalm) extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Bujsalm) and a second passage (Annotated Figure 1 of Bujsalm) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Bujsalm), the passage including a liquid discharge portion (130) provided on a distal end side of the first passage (Annotated Figure 1 of Bujsalm), a pump (160) configured to send the liquid into the passage from the storage tank (Annotated Figure 1 of Bujsalm), where the liquid discharge portion as below the storage tank in a vertical direction (Annotated Figure 1 of Bujsalm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the liquid discharge portion and storage tank as disclosed by Cox as modified by Edwards et al. with relative positioning as taught by Bujsaim to improve system reliability in the event of pump failure by enabling operation of the system to occur by flow of gravity.
Regarding claim 16, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  However, Cox as modified by Edwards 
Bujsaim teaches a cooling system comprising: a storage tank (145) in which liquid is stored (Paragraph 24), a passage (Annotated Figure 1 of Bujsalm) extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Bujsalm) and a second passage (Annotated Figure 1 of Bujsalm) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Bujsalm), the passage including a liquid discharge portion (130) provided on a distal end side of the first passage (Annotated Figure 1 of Bujsalm), a pump (160) configured to send the liquid into the passage from the storage tank (Annotated Figure 1 of Bujsalm), where the branch portion is placed above the liquid discharge portion in a vertical direction (Annotated Figure 1 of Bujsalm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the branch portion as disclosed by Cox as modified by Edwards et al. above the liquid discharge portion in a vertical direction as taught by Bujsaim to improve system reliability in the event of pump failure by enabling operation of the system to occur by flow of gravity.
Further, while Cox discloses a storage tank (13) in which liquid is stored (Col. 3, line 4-40), a passage (14), a pump (15), and a controlling portion (17), where the passage including a liquid discharge portion (21) provided on a distal end side of the passage so as to face the heat exchanger (Figure 1), Cox does not teach or disclose a second passage extending upward from a branch portion in the vertical direction.
Edwards et al. teaches a cooling system comprising: a storage tank (705), a passage (Annotated Figure 7) branching off into a first passage (Annotated Figure 7) 
Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 19, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above, where Cox further discloses a temperature sensor (16) configured to detect a temperature of the refrigerant (Col. 3, lines 15-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Park (US 2008/0103009) and Zwicky et al. (US 5,884,492).
Regarding claim 5, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  However, Cox as modified by Edwards et al. does not teach or disclose closing the first opening-closing valve and the second opening-closing valve when the controlling portion stops the pump.
.

    PNG
    media_image3.png
    542
    435
    media_image3.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Park (US 2008/0103009) and Tilton et al. (US 7,308,801).
Regarding claim 7, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  While Cox further discloses a temperature sensor (16) configured to detect a temperature of the refrigerant (Col. 3, lines 15-25) and while Cox discloses the controlling portion controls the operation of the pump based on a detection result from the temperature sensor (Col. 3, lines 15-25), Cox as modified by Edwards et al. does not teach or disclose controlling the operation 
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Tilton et al.) and a second passage (Annotated Figure 1 of Tilton et al.) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Tilton et al.), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first passage (Annotated Figure 1 of Tilton et al.), a second opening-closing valve (85) provided in the second passage and configured to open and close the second passage (Annotated Figure 1 of Tilton et al.), and a controlling portion (60) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21), where there is a temperature sensor (62), and where the controlling portion controls the operation of the pump and the opening and closing of the first opening-closing valve and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21) based on a detection result from the temperature sensor (Col. 10, lines 10-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling system as disclosed by Cox as modified by Edwards et al. to control operation of first and second opening-.

    PNG
    media_image4.png
    546
    728
    media_image4.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cox (US 5,444,991) and Edwards et al. (US 2006/0162349), and further in view of Park (US 2008/0103009), Bujsaim (US 2017/0219227), and Tilton et al. (US 7,308,801).
Regarding claim 20, Cox as modified by Edwards et al. discloses a heat exchanger cooling system as discussed above.  While Cox further discloses a temperature sensor (16) configured to detect a temperature of the refrigerant (Col. 3, lines 15-25) and while Cox discloses the controlling portion controls the operation of the 
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1 of Tilton et al.) and a second passage (Annotated Figure 1 of Tilton et al.) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1 of Tilton et al.), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first passage (Annotated Figure 1 of Tilton et al.), a second opening-closing valve (85) provided in the second passage and configured to open and close the second passage (Annotated Figure 1 of Tilton et al.), and a controlling portion (60) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21), where there is a temperature sensor (62), and where the controlling portion controls the operation of the pump and the opening and closing of the first opening-closing valve and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21) based on a detection result from the temperature sensor (Col. 10, lines 10-21).  As a result it would have been obvious to one having ordinary skill in the art at the time .

Allowable Subject Matter
Claims 4, 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13 are allowed.

Response to Arguments
Regarding the argument on page 7, line 26 to page 8, line 15:
Applicant alleges that the cited art does not teach or disclose the second opening-closing valve as a normally closed electromagnetic valve as recited in amended claim 1.  Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the argument on page 8, lines 16-18:
Applicant alleges that claim 2 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the argument on page 8, lines 22-28:
Applicant alleges that Bujsaim does not remedy Cox with regard to claim 3.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that Bujsaim does not remedy Cox with regard to claim 3 without explaining how Bujsaim supposedly does not remedy Cox.
Regarding the argument on page 8, line 29 to page 9, line 5:
Applicant alleges that the cited art does not teach or disclose the second opening-closing valve as a normally closed electromagnetic valve as recited in amended claim 14.  Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the argument on page 9, lines 6-8:
Applicant alleges that claims 15, 16, and 19 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the argument on page 9, lines 9-18:
Applicant alleges that Zwicky does not remedy Cox with regard to claim 5.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
Regarding the argument on page 9, lines 19-28:
Applicant alleges that Tilton does not remedy Cox with regard to claim 7.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that Tilton does not remedy Cox with regard to claim 7 without explaining how Tilton supposedly does not remedy Cox.
Regarding the argument on page 9, line 29 to page 10, line 9:
Applicant alleges that Tilton does not remedy Cox with regard to claim 20.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In the instant case, applicant merely alleges that Tilton does not remedy Cox with regard to claim 20 without explaining how Tilton supposedly does not remedy Cox.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,781,701 discloses a normally closed electromagnetic pressure relief valve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763     
         /FRANTZ F JULES/         Supervisory Patent Examiner, Art Unit 3763